internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 7-plr-100353-99 date date legend taxpayer x y z dear we received a letter and several subsequent submissions from your representatives requesting permission for taxpayer to revoke its election under sec_41 this is in response to that request for the tax_year ended x taxpayer elected to determine its credit_for_increasing_research_activities under the alternate incremental_research_credit rules of sec_41 on y taxpayer submitted the request to revoke its election to determine its credit_for_increasing_research_activities under the alternate incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred on or after the tax_year ended z for tax years beginning after date taxpayers may elect to determine their research_credit under the alternate incremental_research_credit rules of sec_41 for tax years beginning after date and before date the alternate incremental credit is equal to the sum of the following amounts plr-100353-99 a dollar_figure percent of so much of the qualified_research_expenses for the taxable_year as exceed sec_1 percent of the average annual gross_receipts for the preceding tax years but does not exceed percent of such average b percent of so much the qualified_research_expenses for the taxable_year as exceed sec_1 percent of the average annual gross_receipts for the preceding tax years but does not exceed percent of such average c dollar_figure percent of so much of the qualified_research_expenses for the taxable_year as exceed sec_2 percent of the average annual gross_receipts for the preceding tax years sec_41 provides that any election under sec_41 shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary based solely on the facts submitted and representations made we grant permission for taxpayer to revoke its election of the alternative_incremental_research_credit under sec_41 for the taxable_year that ended on z taxpayer should attach a copy of this letter to its tax_return for the taxable_year that ended on z with the applicable service_center within days after issuance of this letter the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-100353-99 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant sincerely for joseph h makurath christine e ellison chief branch assistant chief_counsel passthroughs and special industries enclosures
